DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Rama, U.S. 2011/0118726 (hereinafter De La Rama).
Regarding claim 21, De La Rama discloses (note figs. 1 and 2) an electrode assembly comprising: a plurality of struts (24) having ‘riser elements’ (50) thereon, wherein each riser element is necessarily located a different longitudinal distance from the proximal end of the electrode assembly (note staggered positions of electrodes ‘22’ in fig. 1, keeping in mind the relative orientation of electrodes and their riser elements ‘50’ seen in fig. 2), the struts being configurable between a collapsed and expanded configuration, wherein in the expanded 
Regarding claim 23, De La Rama discloses (note figs. 1 and 2) an electrode assembly having a length that decreases upon expansion (note paragraph 34).
Regarding claim 24, De La Rama discloses (note figs. 1 and 2) an electrode assembly wherein the struts are necessarily formed ‘integrally’ with each other (i.e., joined distally at junction).
Regarding claim 25, De La Rama discloses (note figs. 1 and 2) an electrode assembly in combination with a system necessarily comprising: a ‘handle’, a shaft (12), and an actuator (60) for expanding/collapsing the struts (note paragraph 34). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollett, U.S. 2014/0128949 (hereinafter Hollett) in view of De La Rama.
Regarding claim 26, Hollett discloses (note figs. 7A-B) an electrode assembly comprising: a plurality of struts (700) having electrodes thereon (note paragraph 17), the struts being 
Regarding claims 27 and 28, Hollett discloses (note figs. 7A-B) an electrode assembly wherein in the expanded configuration said segment of the strut is less concave than in the collapsed configuration (e.g., ‘generally flat’ – note fig. 7B).
Regarding claim 29, Hollett discloses (note figs. 7A-B) an electrode assembly wherein each of the struts has a proximal leg, a distal leg, and a central segment extending therebetween, the central segment being generally concave in the collapsed configuration. 
Allowable Subject Matter
Claims 1-5 and 8-10 are allowed.

Response to Arguments
While Applicant’s arguments with respect to Terwey were found to be convincing, Applicant’s remaining arguments with respect to the claim(s) have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the cited claims have not been met by De La Rama, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “riser element” (see interpretation in the rejection above).  As stated previously, Applicant is encouraged to take note of the staggered positions of electrodes (22) in fig. 1, keeping in mind the relative orientation of electrodes and their riser elements (50) depicted in fig. 2.  With this in mind, Examiner asserts that the claims are met in view of the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794